Citation Nr: 1036980	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from November 1942 to 
December 1945.  His awards and decorations include the Combat 
Infantryman Badge (CIB) and multiple Purple Heart Medals for 
sustaining combat wounds during his military service.  He died in 
May 2006.  The appellant is his surviving spouse.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that the appellant requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in her 
October 2007 Substantive Appeal (VA Form 9).  However, she failed 
to report for the hearing scheduled in June 2008 due to treatment 
for cancer.  In lieu of the appellant or her representative's 
presence at the hearing, her representative submitted a June 2008 
Informal Hearing Presentation (IHP), which has been associated 
with the claims folder.  See 38 C.F.R. § 20.700(d) (2009).  

This case was previously before the Board in August 2009.  At 
that time, the Board remanded the cause of death claim.  However, 
in that same August 2009 decision, the Board denied the 
appellant's additional claim of entitlement to Dependency and 
Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  The 
appellant has not appealed the Board's denial for the § 1318 
claim.  Therefore, with respect to the prior § 1318 claim, the 
Board's August 2009 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2009).  As 
such, the § 1318 issue is no longer before the Board; in fact, 
only the cause of death issue remains pending on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the service connection for cause 
of death claim, the Board finds that additional development of 
the evidence is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to 
ensure compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  The 
U.S. Court of Appeals for Veterans Claims (Court) also recently 
clarified that only substantial compliance, and not strict 
compliance, with the terms of an opinion request are required.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In any event, the 
Court routinely vacates Board decisions based on this situation.  
Although, regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
compliance with the Board's previous August 2009 remand 
directives as to the VA opinion for cause of death.  

In this regard, the AMC secured a VA opinion dated in January 
2010 that adequately addressed whether it is at least as likely 
as not (meaning 50 percent or more probable) that the Veteran's 
service-connected gunshot wound disorders or service-connected 
left and right lower extremity varicose veins were a principal or 
contributory cause of his death.  

However, the Board also requested in instruction #3 of the August 
2009 Remand for the VA opinion to address the following:

Is it at least as likely as not (meaning 
50 percent or more probable) the Veteran's 
left hip fracture, which occurred a month 
prior to his death, was proximately due to 
reduced mobility from his service-
connected gunshot wound disorders or his 
left and right lower extremity varicose 
veins?  If it is determined that his left 
hip fracture is secondary to either of 
these service-connected disorders, please 
state whether it is at least as likely as 
not his left hip fracture was a 
contributory cause of death.  

Although the AMC secured a VA opinion dated in January 2010, the 
VA physician, Dr. R.V.A., MD., failed to adequately answer this 
particular question.  The examiner responded to the above 
question by opining:

Although the Veteran did have SC for GSW 
residuals to right thigh and right foot, 
he has many more significant medical 
reasons for the fall he sustained.  
Therefore, it is not likely that the 
Veteran's SC GSW condition was due to 
reduced mobility from his SC GSW disorders 
or his left or right lower extremity 
varicose veins. 

It appears Dr. R.V.A. may be trying to opine that the Veteran's 
"left hip fracture" was not likely due to reduced mobility from 
his service-connected gunshot wound disorders or his left and 
right lower extremity varicose veins.  However, the wording of 
the opinion does not make this entirely clear.  In other words, 
this opinion does not directly answer the question as posed to 
Dr. R.V.A.  It is important that Dr. R.V.A. be absolutely clear 
in what she is opining.  In essence, a remand is required for a 
clarification addendum from Dr. R.V.A. to directly answer this 
particular question as posed.  

In short, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous August 2009 remand for the 
cause of death claim at issue.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the January 2010 VA physician 
(Dr. R.V.A., MD.) provide an addendum to 
her previous opinion as to service 
connection for cause of death.  Her 
previous opinion, although probative, did 
not properly answer the second question 
posed to her.  That is, Dr. R.V.A. must 
specifically answer the following 
questions as posed: 

Is it at least as likely as not (meaning 
50 percent or more probable) the Veteran's 
left hip fracture, which occurred a month 
prior to his death, was proximately due to 
reduced mobility from his service-
connected gunshot wound disorders or his 
left and right lower extremity varicose 
veins?  If it is determined that his left 
hip fracture is secondary to either of 
these service-connected disorders, please 
state whether it is at least as likely as 
not his left hip fracture was a 
contributory cause of death.  

Dr. R.V.A. previously opined in January 
2010 that "it is not likely that the 
Veteran's SC GSW condition was due to 
reduced mobility from his SC GSW disorders 
or his left or right lower extremity 
varicose veins."  On its face, this 
statement does not make sense, and does 
not answer the question as it was posed.  
Therefore, it requires clarification from 
Dr. R.V.A.  In making this determination, 
Dr. R.V.A. should also review and address 
the July 2004 VA orthopedic examiner's 
opinion that "a lack of endurance and 
weakness" in the Veteran's leg and 
shoulders from service-connected problems 
"may contribute" to unsteadiness of his 
whole body and precipitate falls.  Another 
VA physician is not necessary in order to 
provide this opinion, unless Dr. R.V.A. is 
no longer available.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

2.	Then readjudicate the appellant's service 
connection for cause of death claim in 
light of this additional development.  If 
the claim is not granted to the 
appellant's satisfaction, send her and her 
representative another Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



